DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 2-25 are presented for examination.
 
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 2-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Claim 2, the limitation reciting “unresolved surface data...” is vague and indefinite as it leaves the reader uncertain as to the meaning of the technical feature in question. There is no explanation of what is meant by “unresolved”, what constitutes the “unresolved surface data”, and what causes the surface data to be unresolved. These limitations do not provide a clear-cut indication of the scope of the subject matter covered by polygons in unresolved surface data. The specification (see at least par. 127-129) only recites the limitations in question and then follows to describe how the surface data is being resolved. However, no clear-cut indication of the scope of the 
Furthermore, claim 2 is described as a “system comprising a display to output a visual content”; however, there is provided no features that relate in any way to how the visual content is generated. The origin of the visual content is not made clear in the claim. Thus, essential features of the invention which describe how the visual content is generated for display are lacking in the claim.
Moreover, claim 2 recites “an anti-aliasing sample rate is to be selected at the render pre-pass stage, and wherein the unresolved surface data is to be resolved in accordance with the anti-aliasing sample rate at the render pass stage of the graphics pipeline”. Here, the step: “an anti-aliasing sample rate is to be selected…” and the step: “unresolved surface data is to be resolved….” are not positively claimed, so it is unclear whether the “selecting” and “resolved” steps are being formed as just optional steps. Further, the “selecting” and “resolved” steps can be understood as functional descriptive material that describes the intended function of the logic in the semiconductor package. 
Claims 1, and 8 comprise the languages: “anti-aliasing sample rate is to be selected” and “unresolved surface data is to be resolved”, which in themselves are indefinite, because such phrases do not definitely and positively infer that such acts of the claims are actually being performed and only suggests that the limitations of the claims can possibly be performed. The claims therefore do not particularly point out and distinctly claim the subject matter which Applicant regards as the invention.  
In claims 3-4, 6-7, 9-10, 12-13, 15-16, 19, and 21-25, the phrase “is to be”, as cited in the claims, render the claims indefinite, because such phrase does not positively infer the such acts that follow in the claims are actually being performed.
Claim 8 recites the limitation: “...wherein the logic... is implemented in one or more configurable logic...” that is indefinite. It is unclear as to how a logic be implemented in a configurable logic since a “logic” is fundamentally the same in function as a “configurable logic”. Clarification is required.
The claims not specifically rejected are rejected as being dependent upon their rejected base claims. 
Allowable Subject Matter
4.	Claims 2-25 would be allowed if amended to overcome the 35 USC 112 2nd rejections set forth above.


Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. They are as recited in the attached PTO-892 form.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-7796.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WESNER SAJOUS/
Primary Examiner, Art Unit 2612


WS
09/23/2021